Citation Nr: 0629741	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral pes planus 
with plantar fasciitis and spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who retired in January 2003 after 
30 years of active duty.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
granted service connection for bilateral pes planus with 
plantar fasciitis and spurs, rated noncompensable.  [In 
October 2004, the veteran indicated he was appealing only the 
denials of service connection for hypertension and a 
compensable rating for the bilateral foot disability.  In 
November 2004, the RO granted service connection for 
hypertension.]  In October 2005, a videoconference hearing 
was held before the undersigned.  A transcript of that 
hearing is of record.  In December 2005 the claim was 
remanded for further evidentiary development.


FINDING OF FACT

Throughout the appeal period the veteran's bilateral pes 
planus with plantar faciitis and spurs is never shown to be 
more than mild in degree..


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral pes planus with plantar faciitis and .  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code (Code) 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  June 2003 and December 2005 
(particularly) letters advised him of the evidence necessary 
to substantiate the claim for an increased rating, and the 
latter advised him of his and VA's responsibilities in claims 
development and to submit any evidence in his possession 
pertinent to the claim.  November 2004 and April 2006 
supplemental statements of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  While he was not given notice 
regarding effective dates of awards, he is not prejudiced by 
the absence of such notice, as the decision below does not 
address any effective date questions. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473(2006).  The veteran has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided.

The veteran's service medical records and all pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in October 2004 and (per the Board's remand) in 
March 2006.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.		Factual Background

Service medical records show that x-rays in November 2002 
revealed bilateral calcaneal spurs.  On pre-service discharge 
January 2003 VA examination, "mild" pes planus, bilaterally 
was noted.  There was no warmth or tenderness of either foot.  

VA treatment records from November 2002 to April 2006 do not 
show any treatment for the bilateral pes planus with plantar 
fasciitis and spurs.

On October 2004 VA examination the veteran reported that he 
has pain in his feet with flare-ups.  It usually started in 
the anterior plantar aspect of the foot and radiated to the 
heel and ankle.  He reported occasional swelling during the 
flare-ups.  He denied stiffness or use of any corrective 
devices.  Examination of the feet revealed no gross 
deformities, no redness, no painful motion, no swelling, and 
no pain on manipulation.  There were good arches and the 
Achilles tendons were normal with no evidence of 
misalignment.  There was no gait abnormality.  The veteran 
was able to walk on his heels and toes without difficulty.  
The diagnoses were:  Bilateral pes planus, not found; 
bilateral plantar fasciitis, resolved; and a small left heel 
spur.

At the October 2005 videoconference hearing, the veteran 
testified that both of his feet had gotten worse since the 
October 2004 examination.  He indicated that his left foot 
especially was constantly in pain.  His treatment consisted 
of arch supports from a primary care provider a couple of 
months prior to the hearing.  

In January 2006 the veteran submitted a July 2005 record of 
VA issuing arch supports for ankle arthralgia.

On March 2006 VA examination, the veteran reported bilateral 
foot pain.  He indicated that the left foot was much worse 
with constant numbness and tingling.  He denied any special 
shoes or corrective devices to his feet.  Examination of the 
right foot revealed: no pain to deep palpation; no pain to 
manipulation; no gross deformity; no evidence of abnormal 
weight bearing; no evidence of functional limitation with 
standing or walking; no presence of less movement than 
normal; no movement more than normal; no instability; no 
excess fatigability, incoordination, muscle atrophy or 
swelling; no evidence of any abnormalities or deviations of 
the Achilles tendon.  The veteran was able to walk on his 
heels and on his toes with some difficulty.  He had a well 
formed arch both sitting and standing.  Examination of the 
left foot revealed: no gross deformity; no evidence of any 
pain to manipulation; no evidence of pronation or abduction; 
no inward displacement; no instability or weakened movement; 
no muscle atrophy or swelling; no abnormal weight bearing; no 
calluses formation; no abnormalities of the Achilles tendon.  
There was noted mild tenderness to deep palpation along the 
plantar aspect of the foot.  There was some functional 
limitation with standing and walking.  He was not able to 
walk on his heel and his toes. [The examiner noted that this 
was not due to pes planus, but due to residuals of a 
cerebrovascular accident].  There was good arch formation 
sitting and standing.

The examiner opined that based on physical examination of the 
veteran's feet, bilateral pes planus is not found.  He 
[doctor] noted that there was evidence of bilateral foot 
osteoarthritis worse in the left than in the right, which was 
most likely the cause of his symptoms.

C.		Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diagnostic Code 5276 provides for a noncompensable rating 
where pes planus symptoms are mild, and relieved by a built-
up shoe or arch support.  A 10 percent rating is assigned 
where pes planus is moderate, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, either 
bilateral or unilateral.  For severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, 20 and 30 
percent ratings (unilateral and bilateral, respectively) are 
assigned.

The Board finds that a compensable rating for bilateral pes 
planus is not warranted at any time during the appeal period 
(see Fenderson v. West, 12 Vet. App. 119) because at no time 
during the appeal period is there medical evidence of the pes 
planus with fasciitis and spurs being more than mild.  
Neither VA examination during the appeal period showed the 
pes planus to be more than mild; in fact both in 2004 and in 
2006, the examiner indicated that pes planus was not found, 
and on the earlier occasion the examiner indicated that 
plantar fasciitis had resolved.  VA treatment records do not 
show any treatment for this disability, and the veteran has 
indicated that he is not under any active treatment for his 
feet, and does not use any corrective shoes or inserts.  The 
foot arches issued in July 2005 were noted to be for ankle 
pain.  Examinations found no pain on manipulation, no 
abnormal weight bearing, and no inward bowing of the tendo 
Achilles.

Regarding functional loss, while March 2006 VA examination 
report did show some left foot functional limitation, this 
was attributed not to pes planus associated disability, but 
to residuals of a cerebrovascular accident.  

The Board has also considered whether the disability may be 
rated under other Codes pertaining to the feet.  Such other 
diagnostic codes do not apply because they require pathology 
which is not shown: bilateral weak foot (Code 5277), claw 
foot (Code 5278), or hammer toes (Code 5282).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and that a compensable rating 
for the bilateral foot disability must be denied.







ORDER

A compensable rating for bilateral pes planus with plantar 
fasciitis and spurs is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


